Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive layer” and “plated layer” of Claims 15-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) In regards to the “an outermost circumference first through-hole, which is located on an outermost circumference in a plan view of the two or more first through-holes located at the position overlapped with the second through-hole in a plan view, includes a first point which is a center of the outermost circumference first through-hole in a plan view” of Claims 1-2,
For the purpose of clarification by removing the repeated terms, it would have a better form, if amended to be “an outermost circumference first through-hole located on an outermost circumference in a plan view includes a first point in a center of the outermost circumference first through-hole in the plan view”.

(2) In regards to the “the outermost circumference first through-hole has a first wall which is a wall on a side of the second point, in a first cross-section that is a plane which includes the first point and the second point and is parallel to a normal direction of the mask body” of Claims 1-2,
For the purpose of clarification by removing the repeated terms, it would have a better form, if amended to be “the outermost circumference first through-hole has a first wall on a side of the second point, in a first cross-section which includes the first and second points and is parallel to a normal direction of the mask body”.

(3) The “a straight line of straight lines” of Claims 1-2 would have a better form, if amended to be mere “a straight line”, for the purpose of clarification by removing the repeated term. The “a straight line” includes either “one straight line” or “straight lines”.

(4) The “The deposition mask according to claim 11, which…” of Claims 15-17 would have a better form if amended to be “The deposition mask according to claim 11, further comprising…”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “the mask body has a first surface located on an opposite side of a side of the support, and a second surface located on the side of the support” of Claim 1 is not clear, because of the “opposite side of a side of the support”.
When viewing an object, all other sides except the object itself, are “opposite side”, thus when eve two surfaces are in face to face connection, the one surface is opposite to the other surface, thus the claim is not clear.
For the purpose of clarification by removing the repeated terms, it would have a better form, if amended to be “the mask body has a first surface closer to the support than a second surface, and the second surface is opposite to the first surface”.

Claims 2-3, 8-9 and 11 have the same issue. An appropriate correction is respectfully requested.

(2) Claims 1-2 recite plural “a plan view”. There is insufficient antecedent basis for the second, third and more “plan view”. The limitation will be examined inclusive of “the plan view”.

(3) The “and the support is located on a second side which is an opposite side of a first side which is a center side of the second through-hole in the first cross-section in a plane direction of the support, with respect to a straight line of straight lines passing the second surface side connection part and a given point on the first wall in the first cross-section, the straight line having a largest angle with respect to the normal direction of the mask body” of Claim 1 is not clear.
First, because of the multiple “which” phrases in the “the support is located on a second side which is an opposite side of a first side which is a center side of the second through-hole in the first cross-section in a plane direction of the support”, it is not clear which part is modified by the “which” phrases, in other words, the “which” phrase can modify any part of the limitation. An appropriate correction is respectfully requested.

Second, it is not clear what the “in the first cross-section in a plane direction of the support” means. The “the first cross-section” in “the first cross-section in a plane direction” is different from the prior cited “the first cross-section” or the same? Why it is newly modified by the “in a plane direction”? Further, “cross-section” intrinsically means “plane”. Does the cross-section and plane are different or the same? An appropriate correction is respectfully requested.

Third, does the “with respect to a straight line…” modify the prior cited “center side” portion? in other words, is it a feature of the prior cited “center side” portion in the “support” Or is it a part of the “straight line”? if it is a part of “the straight line”, why it is in the same sentence of the support feature?
If it is a feature of the “straight line”, it needs to be amended, such as:
“the support is located on a second side which is an opposite side of a first side which is a center side of the second through-hole in the first cross-section in a plane direction of the support; and 
a straight line of straight lines passing the second surface side connection part and a given point on the first wall in the first cross-section, the straight line having a largest angle with respect to the normal direction of the mask body”.

Fourth, the “largest angle” in “the straight line having a largest angle with respect to the normal direction of the mask body” is not clear, because it includes multiple interpretations. For instance, when there exist plural different angles, one of the angles having a largest number would be a largest angle. Further, when plural same angles are provided, the angle would be a largest angle. Lastly, when one angle is provided, the angle would be a largest angle.
Further, when two lines are provided in a plane, the largest angle formed by the lines is 360°, which is the same as 0°, see below.

    PNG
    media_image1.png
    240
    349
    media_image1.png
    Greyscale


Consequently, any interpretation for the “largest angle” discussed in above, would be considered meeting the limitation.

(4) The limitation of Claims 2-3 has the same issue, as the item (2) above. Thus, it will be examined in the same manner.

(5) Claims 8-9 recite “the support has the first surface located on the side of the mask body, and the second surface located on the opposite side of the side of the mask body”. There is insufficient antecedent basis for the limitations “first” and “second” and “side”. The limitation will be examined inclusive of “the support has a first surface located on a side of the mask body, and a second surface located on an opposite side of the side of the mask body”.

(6) Claim 9 recites “the second wall”. There is insufficient antecedent basis for the limitations. The limitation will be examined inclusive of “a second wall”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 20110067630, hereafter ‘630).
Regarding to Claim 1, ‘630 teaches:
Mask assembly, deposition apparatus (title, the claimed “A deposition mask”);
the pattern mask 220 may have a plurality of second openings 225 (Figs. 1-2, [0044], the claimed “comprising: a mask body having two or more first through-holes”);
an open mask 210 having a plurality of first openings 215, and the plurality of second openings 225 of the pattern mask 220 may be disposed within an area bounded by the first openings 215 ([0044]), the claimed “and a support disposed on the mask body and having a second through-hole located at a position overlapped with the first through-holes in a plan view”);
a pattern mask 220 coupled to the open mask 210 ([0044], the claimed “wherein: the mask body has a first surface located on an opposite side of a side of the support, and a second surface located on the side of the support”);
Figs. 2A-2B show an outermost circumference opening 225 and a center point is intrinsically existed in the opening (the claimed “an outermost circumference first through-hole, which is located on an outermost circumference in a plan view of the two or more first through-holes located at the position overlapped with the second through-hole in a plan view, includes a first point which is a center of the outermost circumference first through-hole in a plan view”);
Fig. 2A shows an opening 215 and there exists a point on an outline of the opening 215, which is the nearest to the center point of the opening 225 (the claimed “the second through-hole includes a second point on an outline of the second through-hole, the second point being nearest to the first point”);
Fig. 2A shows the opening 225 has an inner wall in the side of second point in a cross-section including the first and second points and parallel to a normal direction of the pattern mask 220, the claimed “the outermost circumference first through-hole has a first wall which is a wall on a side of the second point, in a first cross-section that is a plane which includes the first point and the second point and is parallel to a normal direction of the mask body”);
Fig. 1 shows the opening 225 has a connection part, which is an edge part of the opening that connects the inner side wall of the opening 225 and a mask top or bottom surface forming the opening 225 (the claimed “the outermost circumference first through-hole has a second surface side connection part which connects the first wall and the second surface, in the first cross-section”);
Fig. 1 shows the body of the open mask 210 is existed except the openings 215, therefore, the body of the open mask 210 is located on a side opposite to the center side of the opening 215 (the claimed “and the support is located on a second side which is an opposite side of a first side which is a center side of the second through-hole in the first cross-section in a plane direction of the support”);
Fig. 1 shows a straight line passing the connection part and a given point on the inner side wall of the opening 225, and the line is a parallel to the normal direction of the pattern mask 220, thus an angle between the straight line and normal line is clearly largest angle reading into the interpretations discussed in the 112 rejection above (the claimed “with respect to a straight line of straight lines passing the second surface side connection part and a given point on the first wall in the first cross-section, the straight line having a largest angle with respect to the normal direction of the mask body”).

Regarding to Claim 2, ‘630 teaches 
Claim 2 has all the same limitations of Claim 1, thus the same limitation is rejected for substantially the same reason as claim 1 rejection above.
Fig. 1 shows the opening 225 has a connection part, which is an edge part of the opening that connects the inner side wall of the opening 225 and a mask top or bottom surface forming the opening 225 (the claimed “the outermost circumference first through-hole has a first surface side connection part which connects the first wall and the first surface, in the first cross-section”);
Fig. 1 shows the inner wall of the opening 225 is uniform (the claimed “the first wall does not have a part nearer to the first point than the first surface side connection part”);
Fig. 1 shows a straight line passing the connection part and a given point on the inner side wall of the opening 225, and the line is a parallel to the normal direction of the pattern mask 220, thus an angle between the straight line and normal line is clearly smallest angle reading into the interpretations discussed in the 112 rejection above (the claimed “with respect to a straight line of straight lines passing the first surface side connection part and a given point on the first wall in the first cross-section, the straight line having a smallest angle with respect to the normal direction of the mask body”).

Regarding to Claims 5-7,
‘630 further teaches the pattern mask 220 may be formed of nickel (Ni) The open mask 210 may be formed of, e.g., a nickel-steel alloy (Invar) ([0050], the claimed “wherein the mask body contains metal” of Claim 5, “wherein the support contains metal” of Claim 6, and “wherein the mask body and the support contain metal” of Claim 7).

Regarding to Claims 10-12,
‘630 further teaches the frame mask 230 may be coupled to the open mask 210 ([0049], the claimed “wherein the support includes two or more layers” of Claim 10, “wherein the support has a first layer located on the side of the mask body, and a second layer located on the opposite side of the side of the mask body” of Claim 11, and “wherein a thickness of the first layer is smaller than a thickness of the second layer” of Claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘630 in view of Takeda et al. (US 20160293844, hereafter ‘844).
In case the applicants keep arguing that the straight line of ‘630 does not for an angle with respect to the normal direction, thus it does not teach the largest angle of Claim 1,

‘844 is analogous art in the field of vapor deposition mask (title). ‘844 teaches a cross-sectional shape of the opening or a cross-sectional shape of the slit is preferably a shape having broadening toward a vapor deposition source side in order to prevent generation of a shadow in production by vapor deposition ([0004], note the “broadening” makes an angle with respect to the normal direction of the mask body).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have broaden the opening 225 of ‘630, for the purpose of preventing generation of a shadow. Therefore, when the opening is broadened, a straight line passing the connection part and a point on the inner side wall of the opening 225 forms a largest angle with respect to the normal direction of the pattern mask 220.

Regarding to Claim 3,
‘630 teaches open mask 210 having opening 215, and as the opening 225 of the pattern mask, as discussed in the claim 1 rejection above, the opening 215 has the straight line passing the connection part of the opening 215 and a point on the inner wall and the straight line has an angle with respect to the normal direction of the open mask (Fig. 2A, the claimed “wherein: the support has a first surface located on a side of the mask body, and a second surface located on an opposite side of the side of the mask body; the second through-hole has a second wall nearest to the outermost circumference first through-hole, in the first cross-section; the second through-hole has a second surface side connection part which connects the second wall and the second surface of the support, in the first cross-section; and in the first cross-section, a largest angle of a straight line passing the second surface side connection part of the second through-hole and a given point on the second wall, with respect to the normal direction of the support, is”).
Consequently, the opening 215 of ‘630 teaches all the limitation of Claim 3, except the claimed angle limitation “not less than 20 degrees and not more than 60 degrees”.

‘844 further teaches even in the case where the aforementioned relation is satisfied, when the angle (θ2) formed by the straight line (T2) connecting the first inflection point (S1) and the second intersection (Q2) and the second surface exceeds about 70°, the effect of suppressing generation of a shadow tends to deteriorate. Accordingly, with this point taken into consideration, θ2 is preferably not more than about 70°. While the lower limit value is not specially limited, it is preferably not less than about 30° (Fig. 2, [0042], note Fig. 2 is for vapor flow path in the mask opening, thus T1 can be corresponds to the wall angle of the opening 225 of ‘630 and T2 can be corresponds to the wall angle of the opening 215 of ‘630).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the angle 215 of ‘630 to be in a range of 20° and 60°, for the purpose of controlling shadow effect. 

Furthermore, in case the applicants’ argue that the angle of ‘844 is for the angle of the opening 25 of ‘844, not for the angle of the opening 15 of ‘844.

Fig. 7 of ‘844 clearly shows the opening 15 of ‘844, also has a cross-sectional shape of the opening that is broadened toward a vapor deposition source side, thus there exists a straight line passing the second surface side connection part of the opening and a point on the inner wall of the opening has an angle with respect to the normal direction of the mask, and the angle with respect to the normal direction of the mask is determined by subtracting the broadening angle from 90 degree. Further, depending on the broadening angle, the shadow effect is changed, therefore, the angle is a controllable parameter to obtain a reduced shadow effect, in other words, the angle is result effective parameter.
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the angle 215 of ‘630 to be in a range of 20° and 60°, for the purpose of controlling shadow effect, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 4,
‘844 further teaches While the thickness of the metal mask 10 is not specially limited, in order to more effectively prevent generation of a shadow, it is preferably about 100 µm or less ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the thickness of the open mask of ‘630 to be in a range of 0.05 mm and 3 mm, for the purpose of reducing risks of rupture and deformation and further easily handling (this reads into the claimed “wherein the support has a thickness not less than 0.05 mm and not more than 3 mm”).

Regarding to Claims 5-7,
‘630 further teaches the pattern mask 220 may be formed of nickel (Ni) The open mask 210 may be formed of, e.g., a nickel-steel alloy (Invar) ([0050], the claimed “wherein the mask body contains metal” of Claim 5, “wherein the support contains metal” of Claim 6, and “wherein the mask body and the support contain metal” of Claim 7).

Regarding to Claim 8,
‘630 teaches the open mask 210 coupled to the pattern mask 220, thus it has upper and lower surfaces (the claimed “wherein; the support has the first surface located on the side of the mask body, and the second surface located on the opposite side of the side of the mask body”);
As discussed in the alternative claim 1 rejection above, the openings 215, 225 have broadened cross section, therefore, the tapered opening 215 has a distance between the second point and each of the upper or lower surfaces, and due to the tapering, the distance to the surface close to the pattern mask is smaller than the other distance (the claimed “and a distance between the second point and the first surface of the support along the normal direction of the support is smaller than a distance between the second point and the second surface of the support along the normal direction of the support”).

Regarding to Claim 9,
‘630 teaches the open mask 210 coupled to the pattern mask 220, thus it has upper and lower surfaces (the claimed “wherein; the support has the first surface located on the side of the mask body, and the second surface located on the opposite side of the side of the mask body”);
‘630 teaches the opening 215 including the inner wall surface, which is nearest to the outermost circumference opening 225 (the claimed “the second through-hole has the second wall nearest to the outermost circumference first through-hole, in the first cross-section”);
As discussed in the alternative claim 1 rejection above, the openings 215 has a broadened cross section, therefore, the tapered opening 215 also has connection parts each connecting the inner wall surface of the opening 215 and each of top and bottom surfaces of the open mask. Due to the tapering, one connection part is on the second side, with respect to the other connection part (the claimed “the second through-hole has a first surface side connection part which connects the second wall and the first surface of the support, and a second surface side connection part which connects the second wall and the second surface of the support; and the second surface side connection part of the second through-hole is located on the second side in the plane direction of the support, with respect to the first surface side connection part of the second through-hole”).

Regarding to Claims 10-12,
‘630 further teaches the frame mask 230 may be coupled to the open mask 210 ([0049], the claimed “wherein the support includes two or more layers” of Claim 10, “wherein the support has a first layer located on the side of the mask body, and a second layer located on the opposite side of the side of the mask body” of Claim 11, and “wherein a thickness of the first layer is smaller than a thickness of the second layer” of Claim 12).

Regarding to Claims 13-14,
‘630 is silent about the “wherein a thickness of the first layer is larger than a thickness of the second layer” of Clam 13, and “wherein a thickness of the first layer is equal to a thickness of the second layer” of Claim 14.

However, ‘844 clearly teaches While the thickness of the metal mask 10 is not specially limited, in order to more effectively prevent generation of a shadow, it is preferably about 100 µm or less, still preferably about 50 µm or less, particularly preferably about 35 µm or less. Notably, in the case of being thinner than about 5 µm risks of rupture and deformation tend to increase and handling tends to become difficult ([0052]), thus the thickness of each of the masks affects to the shadow effect and also deformation of the mask, in other words, the thickness is a result effective controllable parameter to control the shadow effect and also deformation of the mask.
Further, when determining a thickness of a layer by comparing to the other layer, there are only three options, such as thinner, equal, or thicker than the other layer. When electing one of the three options, a person of an ordinary skill does not require a higher skill beyond the ordinary skill.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have tried thicker or equal thickness, for the purpose of controlling shadow effect and deformation of the mask, and/or since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 15,
‘630 teaches the open mask 210 may be joined or coupled to the pattern mask 220 by, e.g., adhesion, soldering, and/or welding ([0046], note adhesion is obtained by applying adhesive, therefore, the applied adhesive is a adhesive layer, this is commonly known feature, for instance, see US 20100267227, Fig. 14, [0062]).
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have combined the masks 210, 230 with an adhesive layer, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (this reads into the claimed “which has an adhesive layer positioned between the first layer and the second layer”).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘630 (optionally with ‘844), in view of Sakio et al. (US 20190106781, hereafter ‘781).
Regarding to Claim 16,
‘630 (optionally with ‘844) does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: which has a plated layer positioned across a surface of the first layer and a surface of the second layer.

‘781 is analogous art in the field of vapor deposition mask (title). ‘781 teaches the magnetic metal layer 13a, 13b formed on at least the peripheral portion of each opening 12 (Fig. 2, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added metal layer, on the surfaces of the mask openings of ‘630, for the purpose of increasing the attraction force.

Regarding to Claim 17,
Claim 17 is rejected for substantially the same reason as claims 15-16 rejection above (the claimed “which has an adhesive layer positioned between the first layer and the second layer, and a plated layer positioned across a surface of the first layer and a surface of the second layer”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718